UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 12-3991
                                     _____________

                                 ERNESTO GALARZA,

                                                        Appellant

                                            v.

                    MARK SZALCZYK; CITY OF ALLENTOWN;
                         LEHIGH COUNTY; GREG MARINO;
                               CHRISTIE CORREA


                                     _____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (Civil Action No. 10-cv-6815)
                       District Judge: Hon. James Knoll Gardner
                                    _____________

                                Argued: October 10, 2013

               Before: FUENTES, COWEN, and BARRY, Circuit Judges.

                             (Opinion Filed: March 4, 2014)
                                     ___________

                                        ORDER

      It is O R D E R E D that the Opinion entered on March 4, 2014 is amended to

correct a clerical error referred to parties represented by Andrew C. Nichols, Esq.

       The March 4, 2014, Opinion is amended as follows:

                1. On page 3 of the Court’s Opinion “Attorney for Amicus Appellant


                                             1
National Immigration Project of the National Lawyers Guild” is corrected to read

“Attorney for Amicus Appellants National Immigration Project of the National Lawyers

Guild and National Immigrant Justice Center.”



                                                      For the Court,


                                                      s/ Marcia M. Waldron
                                                      Clerk
Dated:       March 26, 2014
SLC/cc:      Counsel of Record




                                           2